Citation Nr: 0910150	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that this claim was previously before the 
Board and was remanded in June 2006 for further development.


FINDING OF FACT

It is as likely as not that the Veteran developed PTSD as a 
result of experiencing a stressful event during his period of 
active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2003 statement, the Veteran contends that he 
developed PTSD as a result of traumatic experiences while in 
service.  Specifically, in a March 2007 statement, the 
Veteran attributes his PTSD to an April 1970 rocket attack on 
the Da Nang Air Base in the Republic of Vietnam in which a 
communications trailer was destroyed, killing one person and 
injuring several others.  Thus, the Veteran contends that 
service connection is warranted for PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's post-service medical records 
reveals that he has received psychological treatment at the 
Martinsburg VAMC.  An October 2008 VA examination report 
includes a diagnosis for PTSD according to the DSM-IV 
criteria.  In addition, the October 2008 examination report 
indicates that the in-service stressor claimed by the Veteran 
is the primary stressor related to his PTSD.  Thus, the Board 
finds that the Veteran has a current disability:  PTSD.  See 
38 C.F.R. § 3.304(f).  In addition, the Board finds that the 
Veteran's PTSD is linked to an in-service stressor:  the 
April 1970 rocket attack on Da Nang Air Base.  See Id.  
Nevertheless, there must be sufficient evidence showing that 
the claimed in-service stressor actually occurred in order 
for service connection to be warranted.

A review of the Veteran's service records reveals that the 
Veteran was stationed at Da Nang Air Base in the Republic of 
Vietnam between October 1969 and September 1971 as a 
communications equipment repairman.  Research undertaken by 
the Appeals Management Center (AMC) in June 2007 reveals 
that, on April 1 and April 2, 1970, the Da Nang Air Base 
received thirty-six incoming rockets resulting in two 
Vietnamese civilian deaths and five Marine, three Army, three 
American Civilian, and eleven Vietnamese civilian injuries.  
In addition, on April 8, 1970, the Da Nang Air Base received 
eight incoming rockets resulting in light American 
casualties.  Thus, the Board finds that the Veteran's claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f)(1).

Given the Board's finding regarding the occurrence of the 
claimed in-service stressor, and the October 2008 VA 
examiner's diagnosis of PTSD linked to the claimed in-service 
stressor, the Board finds that service connection for PTSD is 
warranted resolving reasonable doubt in favor of the Veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Thus, the 
appeal is granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


